Citation Nr: 1041117	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the Veteran service connection and a 
30 percent evaluation for PTSD, effective April 27, 2007.

In May 2010, the Veteran and his representative appeared at the 
RO to submit oral testimony and evidence in support of his claim 
at a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been obtained and 
associated with the Veteran's claims file for consideration by 
the Board.

The file indicates that the Veteran is also claiming entitlement 
to a total rating for individual unemployability (TDIU).  In this 
regard, a prior claim for a TDIU was denied during the course of 
this appeal in a September 2009 rating decision.  Statements 
received by VA after this adverse determination, which include 
the Veteran's oral testimony at the May 2010 videoconference 
hearing, do not appear to express disagreement with the September 
2010 rating decision.  As such, the claim for a TDIU is deemed to 
be a new claim filed in conjunction with the increased rating 
claim presently on appeal.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). 

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for additional evidentiary and procedural 
development.  VA will notify the appellant and his representative 
if any further action is required on their part.


REMAND

The most current VA psychiatric examination addressing the 
severity of the Veteran's PTSD is a VA examination conducted 
nearly three years earlier in December 2007.  At his 
videoconference hearing in May 2010, the Veteran testified that 
his psychiatric symptoms associated with PTSD had worsened since 
the time of the December 2007 VA examination.  In this regard, 
the Veteran testified to experiencing panic attacks three times 
per week, whereas the December 2007 examination indicated no 
panic attacks, and of having increased difficulty with impulse 
control.  The Board notes that in the intervening time between 
the December 2007 examination and the May 2010 hearing, the 
Veteran had had run-ins with law enforcement that resulted in his 
conviction for a felony although he was placed on probation with 
time served.  Therefore, as it is implicit in the Veteran's 
general contentions and his psychiatric treatment records that 
his psychiatric disability may have worsened in the time that has 
elapsed since the December 2007 examination, he should be 
scheduled for a new VA examination to evaluate the current state 
of his PTSD, with the examiner basing his/her assessment of such 
within the context of the Veteran's clinical history as depicted 
in any pertinent medical records obtained.  (See Green v. 
Derwinski, 1 Vet. App. 121 (1991): fulfillment of the VA's duty 
to assist includes the conduct of a thorough and contemporaneous 
medical examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See also Weggenmann v. 
Brown, 5 Vet. App. 281 (1993): where a veteran claims that his 
disability is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of his current 
condition, VA's duty to assist includes providing a new medical 
examination.)

The Board also notes that the pertinent psychiatric counseling 
and treatment records associated with the Veteran's claims file 
are current only up to July 2009, with indications of additional 
pertinent clinical records that remain outstanding.  Therefore, 
on remand the RO should contact the Veteran and request that he 
provide a detailed summary of all sources of counseling and 
treatment for PTSD, both private and VA, which was received by 
him from July 2009 to the present.  After obtaining the necessary 
waivers, the RO should then attempt to obtain these outstanding 
records (if any) for inclusion in the evidence.

With regard to the unadjudicated TDIU claim raised by the 
Veteran, the United States Court of Appeals for Veterans Claims 
(Court) has held in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
that a TDIU claim explicitly or implicitly raised by the record 
during the pendency of an increased claim is part and parcel to 
the increased rating claim and is not a separate "freestanding" 
claim.  The Court's holding is important for determining the 
effective date of the TDIU award, which may be predicated on the 
date of claim to reopen for an increased rating or the date of 
claim for service connection for the underlying disability at 
issue when the appeal (as in the present case) is in regard to an 
initial rating assigned following a grant of service connection.  
Accordingly, as the unadjudicated TDIU claim, per Rice, is an 
aspect of the increased rating claim presently on appeal, the 
TDIU issue must be remanded for appropriate development pursuant 
to the Veterans Claims Assistance of Act of 2000 (VCAA) and then 
adjudicated in the first instance.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated or counseled him for 
PTSD since July 2009.  After obtaining the 
necessary waivers, the RO should obtain 
copies of those pertinent records not 
already associated with the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should develop the pending 
unadjudicated claim of entitlement to a 
TDIU in a manner that is in compliance with 
the VCAA. 

3.  After the above development has been 
undertaken, the RO should provide the 
Veteran with a psychiatric examination to 
determine the current state of his service-
connected PTSD.  The Veteran's claims file 
and his relevant clinical history should be 
made available for the examiner's review in 
connection with the examination, and the 
examiner should note in his/her report that 
the Veteran's claims file has been 
reviewed.  Following the examination, the 
examiner should present clinical findings 
in the examination report with regard to 
the following:

(a.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversational normal), due to such 
symptoms as:  depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?

(b.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking, disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(c.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships?

(d.)  Is the Veteran's PTSD 
currently manifested by total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

(e.)  Any other current 
manifestations of PTSD should be 
identified and, if present, the 
severity thereof should be 
identified and discussed.  

The examiner should provide a complete 
rationale for any opinion provided.  If 
he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in 
his/her discussion and explain why.

4.  Afterwards, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to an 
initial evaluation greater than 30 percent 
for PTSD from April 27, 2007, and 
adjudicate the TDIU claim in the first 
instance.  

If the maximum benefits sought on appeal 
remain denied with respect to the increased 
initial rating claim for PTSD and/or TDIU 
claim, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

